Case 2:18-cV-0516O-I\/|SG Document 6 Filed 01/31/19 Page 1 of 3

LAW DEPARTMENT
One Parkway

CITY oF PHILADELPHIA 1515Amh8treet
Phi|ade|phia, PA19102-1595

 

Kia Ghee, Asst. City Solicitor
Labor & Employment Unit
kia.ghee@phila.gov
215.683.5079 PHONE
215.683.5099»FAX

January 31, 2019
Via ECF

The Honorable Mitchell S. Goldberg

United States District Court

Eastern District of Pennsylvania

J ames A. Byrne United States Courthouse, Room 7614
Philadelphia, PA 19102

Phone: 267-299-7500

Re: Denise Anselmo v. City of Philadelphia, et al.
Civil Action No. 18-5160

 

Dear Judge Goldberg:

Pursuant to your Honor’s 12(b) procedural order, Defendants, the City of Philadelphia, Marl<
Burgmann, and Colleen Michvech, respectfully request that this Court grant their request for a pre-
motion conference regarding Defendants’ anticipated filing of a Partial l\/Iotion to Dismiss under Fed. R.
Civ. Pro. lZ(b)(6) on the grounds more fully described below.

l. Plaintiff Fails to State a Claim for Title VII and ADA against Defendants Burgmann
and Michvech in their Individual or Official Capacities.

Third Circuit precedent is clear that Title VII is intended to hold employers, not individual
employees liable under Title Vll Where Plaintiff has also sued the governmental employer See
Foxworth v. Pennsylvam`a State Poll`ce, No. CIV.A. 03-CV-6795, 2005 WL 840374, at *4-5 (E.D. Pa.
Apr. ll, 2005)(quoting Sherz`dan v. DuPont, 100 F.3d 1061, 1078 (3d Cir.l996). See also A.M. v.
Luzerne Counly Juvenz`le Det. Ctr., 372 F.3d 572, 580 (3d Cir.2004) (“A suit against a governmental
official in his or her official capacity is treated as a suit against the governmental entity itself.”). As With
Title Vll claims, courts in this Circuit have consistently dismissed claims against municipal employees
brought against them in their individual and official capacities under the ADA. Clarke v. Whil'ney, 907
F. Supp. 893, 895 (E.D. Pa. 1995)(holding there Was no legal claim against an employee individually or
officially under ADA Where the employer Was already a defendant to the action).

Case 2:18-cV-0516O-I\/|SG Document 6 Filed 01/31/19 Page 2 of 3

Here, Plaintiff brings suit against supervisory employees as Well as the municipal government
Therefore, Plaintiff “suffers no prejudice from having [her] suit proceed against [the City] alone, rather
than against the individual [d]efendants. . .” Foxworth, 2005 WL 8403 74, at *4~5.

Accordingly, Defendants Burgmann and Michvech should be dismissed from Plaintiff s Title Vll
and ADA claims in their individual and official capacities

II. Plaintiff Fails to State a Claim for FMLA, 1983, PHRA, and PFPO against Defendants
Burgmann and Michvech in their Official Capacity.

The real party in interest in an official-capacity suit is the government entity and not the named
official, and a plaintiff Who seeks to recover damages in an official-capacity suit “must [therefore] look
to the government entity itself.” Kemucky v. Graham, 473 U.S. 159, 165-66 (1985). So long as “the
government entity receives notice and an opportunity to respond,” Which the City has in the instant case,
“an official-capacity suit is, in all respects other than name, to be treated as a suit against the entity.”l

Accordingly, Defendants Burgmann and Michvech should be dismissed from Plaintiff s FMLA,
1983, PHRA, and PFPO claims in their official capacity.

III. Plaintiff’s Fails to State a Claim for Disparate Treatment under the ADA.

To state a claim for employment discrimination under the ADA, a plaintiff must demonstrate that
he or she is a “qualified individual With a disability” Within the meaning of the Act, and that he or she
has suffered an adverse employment decision as a result of the discrimination Kurylo v. Parkhouse
Nursz'ng & Rehab. Ctr., LP, No. CV 17-00004, 2017 WL 1208065, at *3 (E.D. Pa. Apr. 3, 2017)(quoting
T ice v. Cir. Area Transp. Aulh., 247 F.3d 506, 511-12 (3d Cir. 2001))(emphasis added). Not all acts by
an employer qualify as “adverse employment actions”; adverse action actionable in discrimination claim
is one that is serious and tangible enough to alter an employee's compensation, terms, conditions, or
privileges of employment Thomas v. St. Mary Med. Cl‘r;, 22 F. Supp. 3d 459, 466 (E.D. Pa. 2014).

Here, Plaintiff has alleged no facts to demonstrate that she suffered an adverse employment
decision. As such, Plaintiff’s claim for disparate treatment under the ADA against all Defendants should
be dismissed

IV. Plaintiff’s Complaint Fails to State a Claim for Which Relief May Be Granted for
FMLA Retaliation

To establish a prima facie case of retaliation under FMLA, Plaintiff must show that “(1) he
invoked [her] right to FMLA-qualifying leave, (2) she suffered an adverse employment decision, and
(3) the adverse action Was causally related to [his] invocation of rights.” Lichtenstez'n v. Univ. of

 

l See Haya’uk v. Cily of .]ohnstown, 580 F. Supp. 2d 429, 475 (W.D. Pa. 2008)(quoting Graham, 473 U.S. at 166). See
(Haybarger v. Lawrence Cty. Adult Prob. & Parole, No. CIV.A. 06-862, 2007 WL 789657, at *5 (W.D. Pa. Mar. 14,
2007)(Dismissing Plaintiff’ s FMLA claim against defendant in his official capacity); Johnson v. Caputo, No. CIV.A. l 1-
2603, 2013 WL 2627064, at *6 (E.D. Pa. June 12, 2013) (dismissing § 1983 claims asserted against individual defendants in
their “official capacities”); See also Ahern v. Eresearch Tech., Inc., 183 F. Supp. 3d 663, 671 (E.D. Pa. 2016) (holding
individual liability for discrimination will be imposed under PHRA and PFPO).

Case 2:18-cV-0516O-I\/|SG Document 6 Filed 01/31/19 Page 3 of 3

Pz'ttsburgh Med. Cz‘r., 691 F.3d 294, 302 (3dCir. 2012)(emphasis added). In Feliciano v. Coca-Cola
Refreshmem‘s USA, Inc., the court determined that Plaintiff failed to state claim for FMLA retaliation
because the employer’s denial of her request for leave alone did not constitute an adverse employment
action for purposes of stating a claim for FMLA retaliation 281 F. Supp. 3d 585, 593 (E.D. Pa. 2017)

Here, Plaintiff alleges that she applied for intermittent FMLA on April 4, 2018. See Compl. 1111
89, 90. Plaintiff fails to plead any adverse employment decisions related to her request for leave under
FMLA. Therefore, as With the Plaintiff in Felz`ciano, Plaintiff’s FMLA retaliation claim fails. As such,
Plaintiff’ s FMLA retaliation claim should be dismissed With prejudice

V. Plaintiff’s fails to state a § 1983 Claim against the City of Philadelphia because she has
not alleged a policy, custom, or practice that caused her injury.

For Plaintiff to prevail against the City, she must prove that a constitutionally protected right has
been violated, and that the alleged violation resulted from a municipal “custom” or “policy” of
deliberate indifference to the rights of citizens Andrews v. City ofth'ladelphz`a, 895 F.2d 1469, 1480
(3d Cir. 1990). Specifically, Plaintiff must allege that the execution of a governmental policy, Whether
made by its lawmakers or by those Whose edicts or acts may fairly be said to represent official policy,
inflicted the injury. Watson v. Abz`ngton Twp., 478 F.3d 144, 155 (3d Cir. 2007). A municipal “custom”
Within the meaning of section 1983 consists of practices engaged in by state officials that are so

permanent and Well-settled as to constitute a “custom or usage” With the force and effect of law. Id. at
155.

Setting aside the issue of Whether Plaintiff has suffered a federally protected violation, Plaintiffs
fails to allege any facts from Which a fact-finder could conclude that the City has a custom or policy that
caused Plaintiffs to suffer a constitutional tort.

In conclusion, for the foregoing reasons, Defendants respectfully request a pre-motion
conference Thank you for Your Honor’s continued attention to this matter.

Respectfully submitted,

BY: s/ Kia Ghee

KIA GHEE

Assistant City Solicitor

Pa. Attorney ID No. 321462
City of Philadelphia LaW Dept.
1515 Arch st., 16th F1.
Philadelphia, PA 19102

(215) 683-5079
Kia.Ghee@phila. gov

Cc: Gary Schafkoff, Esquire (via email)

